People v Giuliano (2017 NY Slip Op 05377)





People v Giuliano


2017 NY Slip Op 05377


Decided on June 30, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 30, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


912 KA 15-00007

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vRICCARDO GIULIANO, ALSO KNOWN AS GUILIANO, DEFENDANT-APPELLANT. 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANE I. YOON OF COUNSEL), FOR DEFENDANT-APPELLANT. 
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O'BRIEN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Monroe County Court (Melchor E. Castro, A.J.), rendered June 10, 2014. The judgment revoked defendant's sentence of probation and imposed a sentence of imprisonment. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment revoking the sentence of probation previously imposed upon his conviction of failure to register and/or verify as a sex offender as a class E felony (Correction Law §§ 168-f [4]; 168-t) and sentencing him to a term of incarceration based on his admission that he violated conditions of his probation. We agree with defendant that the waiver of the right to appeal, although it encompassed the sentence of probation, does not encompass his challenge to the severity of the sentence imposed following his violations of probation (see People v Williams, 140 AD3d 1749, 1750, lv denied 28 NY3d 975; People v Johnson, 77 AD3d 1441, 1442, lv denied 15 NY3d 953). We nonetheless conclude that, in light of defendant's numerous admitted violations of probation, the maximum term of incarceration of 1  to 4 years imposed by County Court is not unduly harsh or severe.
Entered: June 30, 2017
Frances E. Cafarell
Clerk of the Court